Undercofler, Justice.
This appeal is from a judgment rendered in an alimony modification suit decreasing the amount of alimony and child support payments. The original divorce and alimony decree between the parties here provided that the husband should pay to the wife a sum of money for the support of the wife and their four minor children. The decree further provided: "As each child becomes 21 years of age and is no longer pursuing his or her education under provisions of paragraph 8, marries, becomes fully self-supporting as hereinafter defined or dies whichever should first occur, the amount of payment under this paragraph shall be reduced 12 per cent...” The verdict and judgment under attack here rendered upon a petition for modification, provides that the wife shall be paid a certain sum as alimony for herself and an additional sum for the support of each child living with her. This later decree modifies and alters the terms of the original decree in respects other than the amount. It provides for child support only for each child living with her, which provision is not a condition of the original decree. This is impermissible. "It is error to modify a child support judgment in any respect except as to the amount.” Gallant v. Gallant, 223 Ga. 397 (3) (156 SE2d 61).
The evidence did not demand a verdict against appellee. Therefore, the case must be retried.

Judgment reversed.


All the Justices concur.